UNITED STATES SECURITIES AND EXCHANGE COMMISSION WASHINGTON D.C. FORM 10-K [X] ANNUAL REPORT UNDER SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE PROGRAM For the fiscal year ended December 31, 2008 [] TRANSITION REPORT UNDER SETION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the transition period from to Commission file number000-52764 BEAUTY BRANDS GROUP, INC. (Exact name of Registrant as specified in its charter) FLORIDA 59-1213720 (State of other jurisdiction of incorporation or organization) (I.R.S. Employer Identification Number) 145 East 57th Street, 10th Floor, New York, New York 10022-2141 Address of principal executive offices Registrant’s telephone number, including area code:513-871-7223 Securities registered pursuant to Section 12(b) of the Act:NONE Securities registered pursuant to Section 12(g) of the Act: $0.10 Par Value Common Stock Check whether the registrant is a well-known seasoned issuer, as defined in Rule 405 of the Securities Act. YES¨NOx Check whether the issuer is not required to file reports pursuant to Section 13 or 15(d) of the Exchange Act. o Check whether the issuer: (1)has filed all reports required to be filed by Section13 or 15(d) of the Securities Exchange Act of 1934 during the past 12 months (or for such shorter period that the Registrant was required to file such reports), and (2)has been subject to such filing requirements for the past 90 days.YESxNO ¨ Check if there is no disclosure of delinquentfilers in response to Item 405 of Regulation S-K contained in this form, and no disclosure will be contained, to the best of Company's knowledge, in definitive proxy or information statements incorporatedby referencein Part III of this Form 10-KSB or anyamendment to this Form 10-K.¨ Indicate by check mark whether the Registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer, or a smaller reporting company,See definitions of “large accelerated filer” “accelerated filer” and “smaller reporting company” in Rule 12b-2 of the Exchange Act. Large Accelerated Filer¨ Accelerated Filer ¨ Non-Accelerated Filer ¨ Smaller Reporting Company x Indicate by check mark if the registrant is a Shell company (as defined by Rule 12b-2 of the Exchange Act).YESx NO ¨ The issuer’s revenues for its most recent fiscal year were: None $0 The aggregate market value of the voting common equity held by non-affiliates of the registrant was approximately $ -0- based upon the last reported sales of the registrant’s common stock on the Over-the-Counter Bulletin Board.Shares of common stock held by each officer and director and by each person who owns five percent or more of the outstanding common stock have been excluded from this calculation as such persons may be considered to be affiliated with the issuer. As of
